DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bollard (hereinafter Bollard)(US 2022/0216892).
	Regarding claim 1, Bollard teaches a method of operating a first base station(MB in Fig. 4), comprising: measuring a sounding reference signal for positioning (SRS-P) associated with a round-trip time (RTT) measurement procedure between a user equipment (UE) and a second base station(P[0338], time of flight analysis between the master beacon device MB and the tag device, also Fig. 4 BFs and TF1 between MB and T1; also between the TRR and the tag device A-TDOA; also P[0339] ); and reporting measurement information based on the measurement of the SRS-P(P[0337], timing information can be forwaded; comprehensive localization analysis based on aal available timing analysis).  
	Regarding claim 2, Bollard teaches the method of claim 1, further comprising: measuring a positioning reference signal (PRS) associated with the RTT measurement procedure(P[0338], localizing analysis based on the timing information).  
	Regarding claim 3, Bollard teaches the method of claim 2, wherein the measurement information comprises a difference between a first time of arrival (ToA) of the SRS-P at the first base station and a second ToA of the PRS at the first base station(Fig. 4, P[0033], master time delay between the between the first ultra-wideband beacon frame and the second ultra-wideband beacon frame of the beacon frame in the master beacon; P[0343], timing based on the MB and one of the repeater devices BR; P[0338], MB will receive the tag response frame and derive Time of arrival) .  
	Regarding claim 4, Bollard teaches the method of claim 2, wherein the PRS follows the SRS-P, or wherein the SRS-P follows the PRS(Fig. 4).  
	Regarding  claim 5, Bollard teaches the method of claim 1, wherein the reported measurement information comprises a time of arrival (ToA) of the SRS-P(P[0339], TDOA for the  tag response receptors TRR; also Fig. 4).  
	Regarding claim 6, Bollard teaches the method of claim 1, wherein the measurement information comprises a difference between a first time of arrival (ToA) of the SRS-P at the first base station and a second ToA of a positioning reference signal (PRS) at the first base station(A-TDOA in Fig. 4).  
	Regarding claim 7, Bollard teaches the method of claim 6, wherein the ToA of the PRS at the first base station is estimated based on a known time of PRS transmission and a known propagation delay between the first base station and the second base station(P[0337], emission time of the beacon frame; and time difference of arrival; P[0033], master time delay).  
	Regarding claim 8, Bollard teaches the method of claim 1, wherein the reporting reports the measurement information to the UE, the first base station, a location management function (LMF) component, or a combination thereof(P[00338], system 205, T1, MB).  
	Regarding claim 9, Bollard teaches a method of operating a device, comprising: obtaining first measurement information, based on one or more measurements by at least one first base station, related to both a positioning reference signal (PRS) associated with a round-trip time (RTT) measurement procedure between a user equipment (UE) and a second base station and a sounding reference signal for positioning (SRS-P) from the UE;
	 obtaining second measurement information, based on one or more measurements at the UE, related to the PRS associated with the RTT measurement procedure; 
obtaining third measurement information, based on one or more measurements at the second base station, related to the SRS-P associated with the RTT procedure; and determining a positioning estimate of the UE based on the first, second and third measurement information(P[0338], time of flight analysis between the master beacon device MB and the tag device, also Fig. 4 BFs and TF1 between MB and T1; also between the TRR and the tag device A-TDOA; also P[0339], TDOA for the  tag response receptors TRR; also Fig. 4; P[0337], timing information can be forwaded; comprehensive localization analysis based on aal available timing analysis ).  
	Regarding claim 10, Bollard teaches the method of claim 9, wherein the at least one first base station comprises a single base station, or wherein the at least one first base station comprises a plurality of base stations(Fig. 4, TRR, BR).  
	Regarding claim 11, Bollard teaches the method of claim 9, wherein the first measurement information is further based on one or more additional measurements by the at least one first base station related to the PRS associated with the RTT procedure(Fig. 4; P[0338], MB will receive the tag response fram TF1 and derive a specific time of arrival for the tag devices).  
	Regarding claim 12, Bollard teaches the method of claim 11, wherein the first measurement information comprises a difference between a first time of arrival (ToA) of the SRS-P at the at least one first base station and a second ToA of the PRS at the at least one first base station(Fig. 4, P[0033], master time delay between the between the first ultra-wideband beacon frame and the second ultra-wideband beacon frame of the beacon frame in the master beacon; P[0343], timing based on the MB and one of the repeater devices BR; P[0338], MB will receive the tag response frame and derive Time of arrival; A-TDOA in Fig. 4).   
	Regarding claim 13, Bollard teaches the 13. The method of claim 9, wherein the PRS follows the SRS-P, or wherein the SRS-P follows the PRS(Fig. 4).  
	Claims 14-17 are rejected for the same reason as set forth in claims 5-8 respectively.
	Claims 18-25 are rejected for the same reason as set forth in claims 1-8 respectively.
	Regarding claim 26, Bollard teaches a device, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: obtain first measurement information, based on one or more measurements by at least one first base station, related to both a positioning reference signal (PRS) associated with a round-trip time (RTT) measurement procedure between a user QC207760Qualcomm Ref. No. 207760 74 equipment (UE) and a second base station and a sounding reference signal for positioning (SRS-P) from the UE; obtain second measurement information, based on one or more measurements at the UE, related to the PRS associated with the RTT measurement procedure; obtain third measurement information, based on one or more measurements at the second base station, related to the SRS-P associated with the RTT procedure; and determine a positioning estimate of the UE based on the first, second and third measurement information(Fig. 4, also P[0337-0339]; first base stationMB; second base station TRR performing A-TDOA; Ues are shown as tag devices T1-T4).  
	Regarding claim 27, Bollard teaches the device of claim 26, wherein the at least one first base station comprises a single base station, or wherein the at least one first base station comprises a plurality of base stations(Fig. 4, TRR, BR).  
	Regarding claim 28, Bollard teaches the device of claim 26, wherein the first measurement information is further based on one or more additional measurements by the at least one first base station related to the PRS associated with the RTT procedure(Fig. 4; P[0338], MB will receive the tag response fram TF1 and derive a specific time of arrival for the tag devices).  
	Regarding claim 29, Bollard teaches the device of claim 28, wherein the first measurement information comprises a difference between a first time of arrival (ToA) of the SRS-P at the at least one first base station and a second ToA of the PRS at the at least one first base station(Fig. 4, P[0033], master time delay between the between the first ultra-wideband beacon frame and the second ultra-wideband beacon frame of the beacon frame in the master beacon; P[0343], timing based on the MB and one of the repeater devices BR; P[0338], MB will receive the tag response frame and derive Time of arrival; A-TDOA in Fig. 4).  
	Regarding claim 30, Bollard teaches the device of claim 26, wherein the PRS follows the SRS-P, or wherein the SRS-P follows the PRS(Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647